Whitfield, C. J.,
delivered the opinion of the court.
The confessions detailed in this case by White, Helmer and Thompson are clearly inadmissible, under the doctrine as settled in this state.
This error was emphasized by the refusal of the court to give the following instruction: “If you believe, from the evidence, that the confession, if you believe there was a confession, was brought about by fear, duress, intimidation, or by the hope or promise of reward, or that such confessions, if there were any, were untrue, then you may disregard them altogether.” This charge meant that if the jury believed, as to certain confessions, that they had been obtained by the hope of reward, or by fear, or that they were untrue, they might disregard them altogether. The belief, if it existed in' the minds of the jury, that confessions had been obtained by fear or hope, or were untrue, was, of course, intended to be distributiyely applied to those confessions as to which these things might be believed. It was fatal error to refuse this charge on the vital point in the case.
We call attention to the fact, in order that the charge may be corrected hereafter, that the charge given for the state was erroneous in omitting the word “feloniously.”

Reversed and remanded.